MEMORANDUM AND ORDER
NEALON, Chief Judge.
Defendants have filed individual and omnibus motions to suppress the fruits of “electronic surveillance” and to suppress the fruits of allegedly illegal arrests, searches, and seizures. Deadlines for trial of these defendants fall at various times this month and in early August. See Speedy Trial Act of 1974, 18 U.S.C.A. § 3161 et seq. (Supp.1977).1 Presently before the Court are these suppression motions, and the question of whether continuances should be granted in trial deadlines by the Court sua sponte. See id. § 3161(h).
The deadline for trial of Mike Nelson was July 5,1977. Among the defendants on the indictment, this is the earliest deadline, and, while defendant Nelson has moved for a severance, no severance has been granted. Most of the codefendants have trial deadlines of July 18, 1977. The Court will exclude the period beginning July 6,1977 and ending July 18, 1977, for defendant Nelson in accordance with 18 U.S.C.A. § 3161(h)(7).
Eight of the defendants have trial deadlines of July 18, 1977,2 and one of the two remaining defendants has a deadline of July 20.3 Consideration of the suppression motions will require a hearing, which will commence on Thursday, July 28, 1977, at 10:00 A.M. The period of time beginning *2with these deadlines and ending on July 27, the day before the hearing, will be excluded in accordance with 18 U.S.C.A. § 3161(h)(8). The number of defendants involved in this matter, along with a proliferation of joint and individual pretrial motions, has complicated management of this case. When a case is made especially complex by the “number of defendants, or the nature of the prosecution, or otherwise,” Congress has provided for additional periods of excludable time. See id. § 3161(h)(8)(B)(ii). Therefore, I find that the “ends of justice . outweigh the best interest of the public and the defendant in a speedy trial,” id. § 3161(h)(8), and will order periods of exclusion up until the day of the hearing, and additional periods if thereafter necessary and appropriate.

. Currently, there are no sanctions for failure to adhere to these deadlines. See 18 U.S.C.A. §§ 3162, 3163(c) (Supp.1977).


. These defendants are Tussell, Sadowsky, Laurie, Whalen, Massaro, Cutler, Nils Nelson, and Powell.


. Defendant LaBate’s deadline is July 20, and Davis’, August 1.